Mr. Justice Waterman delivered the opinion of the Court. Appellees having entered in the Circuit Court their general appearance, thereby waived all irregularities in the means by which that court acquired jurisdiction of the cause. The trial in the Circuit Court was to be de novo, and the irregularity of failing to perfect the appeal until twenty-six days after the judgment by the justice, could be waived. Mitchell v. Jacobs et al., 17 Ill. 235; Randolph v. Emerick, 13 Ill. 344; Grallimore v. Dazey, 12 Ill. 143. The judgment of the Circuit Court is reversed and the cause remanded.